Title: From George Washington to John Hancock, 3 August 1777
From: Washington, George
To: Hancock, John



Sir
Philadelphia 3d August 1777

Your Favor of this date with its inclosures is now before me.
At the same time that I express my thanks for the high mark of confidence which Congress have been pleased to repose in me by their Resolve authorizing me to send an Officer to command the northern Army, I should wish to be excused from making the appointment. For this, many Reasons might be mentioned, and which, I am persuaded

will occur to Congress upon reflection. The Northern department in a great measure has been considered as separate, and more peculiarly under their direction, and the Officers commanding there always of their nomination. I have never interfered further than merely to advise and to give such aids as were in my power, on the requisitions of those Officers.
The present Situation of that department is delicate and critical, and the Choice of an Officer to the command may involve very interesting and important Consequences.
It is certainly necessary that a Body of Militia should be immediately called out to reinforce the northern Army. In the conference, which your Committee honored me with Yesterday Evening, I mentioned the number which I thought sufficient. But my opinion on this point and the apportioning them to the different States, I wish to submit to Congress, who can best determine the Quotas that should come from each. I would only observe, that Connecticut and New York are already and may be called on again to afford succours to the Army at Peekskill. I have the honor to be Sir Yr most obt Servt

Go: Washington

